Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered March 6, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 12 to 24 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 8 to 16 years, and otherwise affirmed.
*231The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The totality of the conduct of defendant and the other participants in the transaction, including conduct prior to the undercover officer’s approach, warranted the conclusion that defendant was not on the scene as a purchaser of drugs, but as part of a three-person operation, and warranted rejection of defendant’s agency defense.
The charge as a whole adequately conveyed the appropriate principles of law with respect to defendant’s agency defense as applicable to the evidence presented and did not nullify the defense (compare, People v Job, 87 NY2d 956, with People v Andujas, 79 NY2d 113).
We find the sentence excessive to the extent indicated. Concur — Williams, J. P., Tom, Andrias, Lerner and Saxe, JJ.